Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art fails to disclose the methods of making the roof ditch molding wherein the elongate metal substrate is formed in an extrusion process to include an outer surface and an inner surface with opposite edge regions extending along a direction of a first longitudinal axis between opposite ends; forming the inner surface to face and delimit an elongate channel extending between the spacing the opposite edge regions from one another for resilient snapping receipt of an end of a fastener therebetween into the elongate channel as claimed in claim 10; forming an elongated metal substrate having an outer surface and an inner surface with opposite edge regions extending along a direction of a first longitudinal axis between opposite ends the elongate metal substrate being formed in a roll forming process forming the inner surface to face and delimit an elongated channel extending between the opposite ends: and spacing the opposite edge regions from one another for resilient snapping receipt of an end of a fastener therebetween into the elongated channel as claimed in claim 12; forming an elongated metal substrate having an outer surface and an inner surface with opposite edge regions extending along a direction of a first longitudinal axis between opposite ends: forming the inner surface to face and delimit an elongated channel extending between the opposite ends: and spacing the opposite edge regions from one another for resilient snapping receipt of an end of a fastener therebetween into the elongated channel wherein the elongate metal substrate has an intermediate region and opposite sidewalls extending away from the intermediate region in laterally spaced relation from one another to opposite edge regions as claimed in claim 16; and the method bonding a polymeric material to the outer surface of the elongated metal substrate; and forming pair of seal lips extending between the opposite ends and outwardly from the outer surface of the wall from the polymeric material as claimed in new claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612